Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim status: claims 5-13 are pending in this Office Action. Claims 1-4, 14-19 are withdrawn as the response to the restriction
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 5:
The use of “and/or” language renders the claim indefinite as it is not clear. For the purpose of examination, the examiner only gives weight for 1 way, not for both ways.
The use of “optionally providing” renders the claim indefinite since it not possible to define the meets and bounds of the claims.

Regarding to claims 12-13:
The phrases “said further question” and "said sets progress" lack proper antecedent bases, thereby rendering the scope of the claim unascertainable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland (US 20120054281).
NOTE: the citation of Westmoreland rely on various embodiments. Thus, a 35 U.S.C. 103 rejection is suitable, as anticipation requires the reference to teach each and every element as set forth in the claim (See MPEP §2131 "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” … The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required”).

Regarding to claim 5:
Westmoreland teaches A computer implemented method for fostering person-to-person engagement in a virtual team having a plurality of team members, the method comprising: 
providing a virtual team building environment ([0094] disseminate invitations to an entity specific virtual space … configured to contact the users to provide them with the invitations… generate the invitations for dissemination by the entity); 
providing each team member of the virtual team a first set of questions ([0023] At various points in the common experiential environment defined by the set of content (e.g., along the path or waterway), questions may be presented to users. Fig. 14, 170. [0171] the series of questions … Operations 168 and 170 may be looped until the series of questions has been posed); 
tagging team members based on if one or more questions are answered and/or how they answered them (fig. 5. [0113-0114] teambuilding module 32 … include objects …  The objects may be customized to include, bear, or be associated with virtual goods … virtual goods 110 represented as sign posts displaying different animals that represent preferences and strengths. Users may select and/or be assigned one or more animal representations (or other symbolic representations) of strengths and/or preferences. [0169-0171] a section of a teambuilding area … answers from the individual users to the presented question may be obtained … The questions may be designed to facilitate identification by individual users of motivations for involvement with the entity. Note: users may be assigned one or more animal representations is tagging team members); and 
providing access to a second set of questions to those team members which answered at least one question in the first set of questions, wherein each set of questions comprise one or more questions ([0025] The teambuilding module may be configured … the second activity section may be customized … by simply replacing or adjusting the questions. [0024] proceed within the second activity section in answering the: questions, individual users and/or the group may recognize their motivation for engaging … Note: Configure the second section in answering the questions is providing access to a second set of questions); and 
optionally providing an open discussion forum to the team members who have answered at least one question after each set of questions ([0011] the teambuilding area may include …  a first activity section … a fifth activity section, and/or other sections. See Fig. 14 [169-172] a section of a teambuilding area may be configured to present a teambuilding activity to users … At operation 170, answers from the individual users to the presented question may be obtained … be encouraged to discuss their answers to the questions posed at operation 170).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Westmoreland in various embodiments to further implement a first set of questions and a second set of questions. One would be motivated to do so because in order to improve better system and method to provide instances of one or more virtual spaces to users associated with specific entities (Westmoreland, [0059]).
Regarding to claim 13:
The method of claim 5, wherein said sets progress based on social penetration theory ([0102-0103] facilitate travel of arriving avatars to the other sections and/or subsections of the teambuilding area … a selectable listing of sections … provide an environment in which activities performed in the teambuilding area can be discussed … Such discussions may include structured, formal discussions, unstructured, informal discussions)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland (US 20120054281), in view of Colby (US20140057240)
Regarding to claim 6:
Westmoreland teaches The method of claim 5, 
Westmoreland does not explicitly disclose wherein all answers to the first set of questions is visible to each team member who have answered at least one question in the first set of questions
Colby teaches wherein all answers to the first set of questions is visible to each team member who have answered at least one question in the first set of questions (Fig. 5A. [0241-0244]  Each student in the group is required to submit a short answer in response to the challenge … Challenges can be given as a single question or in batches of up to 5 questions per challenge slate … receive individual response submission(s) 46 … all submitted individual student results are shared with all group-mates within the individual groups … Each student within the group is encouraged to review the answers derived by his/her group-mates)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Colby and apply them on the teachings of Westmoreland to further implement wherein all answers to the first set of questions is visible to each team member who have answered at least one question in the first set of questions.  One would be motivated to do so because in order to improve better system and method to provide Each student within the group is encouraged to review the answers derived by his/her group-mates (Colby, [0241-0244]).
Regarding to claim 7:
Westmoreland teaches The method of claim 5, 
Westmoreland does not explicitly disclose wherein all answers to a specific question in the first set of questions is visible to each team member that answered the specific question in the first set of questions
Colby teaches wherein all answers to a specific question in the first set of questions is visible to each team member that answered the specific question in the first set of questions ((Fig. 5A. {0241-0244]  Each student in the group is required to submit a short answer in response to the challenge … Challenges can be given as a single question or in batches of up to 5 questions per challenge slate … receive individual response submission(s) 46 … all submitted individual student results are shared with all group-mates within the individual groups … Each student within the group is encouraged to review the answers derived by his/her group-mates. Note: a single or any question in the challenges is a specific question)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Colby and apply them on the teachings of Westmoreland to further implement wherein all answers to the first set of questions is visible to each team member who have answered at least one question in the first set of questions.  One would be motivated to do so because in order to improve better system and method to provide Each student within the group is encouraged to review the answers derived by his/her group-mates (Colby, [0241-0244]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland (US20120054281), in view of Byrd (US20140280551)
Regarding to claim 10:
Westmoreland teaches The method of claim 5, further comprising providing each team member who have answered the second set of questions with a third set of questions ([0101] The teambuilding area may include  … a first activity section 68 …  a fifth activity section 75 …  a first subsection 76, a second subsection 78, and/or other subsections. [0102-0103] facilitate travel of arriving avatars to the other sections and/or subsections of the teambuilding area … a selectable listing of sections … provide an environment in which activities performed in the teambuilding area can be discussed. [0026] discuss their answers to the questions. Also see fig. 14 [0171] At operation 170, answers from the individual users to the presented question may be obtained. Operations 168 and 170 may be looped until the series of questions has been posed and/or the common content has been exhausted); 
providing access to a further set of question to those members which answered at least one question in the third set (([0101] a teambuilding area … a communication section 66, a first activity section 68 …  a fifth activity section 75, and/or other sections. The communication section 66 may include a first subsection 76, a second subsection 78, and/or other subsections. [0102-0103] facilitate travel of arriving avatars to the other sections and/or subsections of the teambuilding area … a selectable listing of sections … provide an environment in which activities performed in the teambuilding area can be discussed. [0026] discuss their answers to the questions. [0171] At operation 170, answers from the individual users to the presented question may be obtained. Operations 168 and 170 may be looped until the series of questions has been posed)
Westmoreland does not explicitly disclose segregating team members based on which of the one or more questions in the third set of questions is answered.
Byrd teaches segregating team members based on which of the one or more questions in the third set of questions is answered ([0001] pairing users with social media communities [0076-0079] he user may log into … a computing device may generate and/or display a community pairing welcome screen … the user may answer a sequence of questions posed by the community pairing wizard and placed in (or recommended) one or more communities based on the user's answers)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Byrd and apply them on the teachings of Westmoreland to further implement segregating team members based on which of the one or more questions in the third set of questions is answered.  One would be motivated to do so because in order to improve better system and method to provide paired or placed in (or recommended) one or more communities based on the user's answers (Byrd, [0079]).

Claims 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland (US20120054281), in view of Tabrizi (US20160112212).
Regarding to claim 8:
Westmoreland teaches The method of claim 5, 
Westmoreland does not explicitly disclose wherein each question of the one or more question is tagged based to correspond to one or more rhetorical appeals
Tabrizi teaches wherein each question of the one or more question is tagged based to correspond to one or more rhetorical appeals ([0026] tags associated with the user's question may be compared to topics and/or tags associated with existing questions to find questions that have the most topics and/or tags in common with the user's question. [0021] questions regarding technology … questions regarding economics. See Fig. 1 “I have a question about technology” is one or more rhetorical appeals)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Tabrizi and apply them on the teachings of Westmoreland to further implement wherein each question of the one or more question is tagged based to correspond to one or more rhetorical appeals One would be motivated to do so because in order to improve better system and method to provide tags on questions that regarding technology, questions regarding economic (Tabrizi, [0021][0026]).
Regarding to claim 11:
The method of claim 8, comprising gathering data on answer rate for questions based on rhetorical appeals (Tabrizi, [0051] If the user selects an answer that the user is interested in viewing, the EXP server may provide an answer response 383. The answer response may include data such as answer ID, answer content, answer rating. Note: interested in viewing is rhetorical appeals)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Tabrizi and apply them on the teachings of Westmoreland to further implement comprising gathering data on answer rate for questions based on rhetorical appeals. One would be motivated to do so because in order to improve better system and method to provide If the user selects an answer that the user is interested in viewing, the EXP server may provide an answer response 383. The answer response may include data such as answer ID, answer content, answer rating (Tabrizi, [0051]).
Regarding to claim 12:
The method of claim 11, further comprising selecting said further question asked based on answer rate (Tabrizi, [0026] A determination may be made at 205 whether other questions have been asked that are similar to the question obtained from the user. In one embodiment, a textual search may be performed by the EXP to make this determination. [0031] If the user did select a similar question at 246)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Tabrizi and apply them on the teachings of Westmoreland to further implement selecting said further question asked based on answer rate. One would be motivated to do so because in order to improve better system and method to provide a determination may be made at whether other questions have been asked (Tabrizi, [0026]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland (US20120054281), in view of Tabrizi (US20160112212), further in view of Sinha (US20180143986)
Regarding to claim 9:
Westmoreland-Tabrizi teaches The method of claim 8, 
Westmoreland-Tabrizi does not explicitly disclose wherein the one or more rhetorical appeals is selected from ethos, pathos and logos.
Sinha teaches wherein the one or more rhetorical appeals is selected from ethos, pathos and logos ([0027] provides content items that are more likely to persuade or appeal to a user's (e.g., a viewer's) mind. Persuasiveness of a content item can be viewed as a combination of pathos, ethos, and logos).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Sinha and apply them on the teachings of Westmoreland and Tabrizi to further implement wherein the one or more rhetorical appeals is selected from ethos, pathos and logos One would be motivated to do so because in order to improve better system and method to provides content items that are more likely to persuade or appeal to a user's (e.g., a viewer's) mind. Persuasiveness of a content item can be viewed as a combination of pathos, ethos, and logos (Sinha, [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449